MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	       2017 ME 34 
Docket:	         Pis-16-372	
Submitted		
					On	Briefs:	 February	23,	2017	
Decided:	        March	2,	2017	
	
Panel:	          ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                   IN	RE	GRACESUN	C.	et	al.	
	
PER	CURIAM	

	       [¶1]	 	 The	 father	 and	 mother	 of	 Gracesun	 C.,	 Roderick	 C.,	 and	 Golda	 C.	

appeal	 from	 a	 judgment	 of	 the	 District	 Court	 (Dover-Foxcroft,	 Stitham,	 J.)	

terminating	 their	 parental	 rights	 to	 their	 three	 children.	 	 We	 affirm	 the	

judgment.		

        [¶2]		These	children	came	into	the	custody	of	the	Department	of	Health	

and	Human	Services	on	March	16,	2015,	shortly	after	the	police	were	called	to	

intervene	 in	 an	 alcohol-fueled	 fight	 between	 the	 children’s	 father	 and	 their	

mother,	 who	 was	 then	 eight	 months	 pregnant.1	 	 Over	 the	 course	 of	 the	 next	

year,2	the	parents	were	provided	myriad	services	and	opportunities	to	reunify	

their	 family.	 	 Those	 efforts	 failed,	 however,	 due	 to	 a	 combination	 of	 the	

parents’	 mental	 health	 issues	 and	 their	 choices.	 	 The	 mother	 has	 been	

    1		Golda,	who	was	born	on	March	4,	2015,	tested	positive	for	THC.	


    2		In	June	of	2015,	each	parent	agreed	that	the	children	would	be	in	jeopardy	if	returned	to	his	or	

her	care.	
2	

diagnosed	 with	 borderline	 personality	 disorder,	 attention	 deficit	 disorder,	

bipolar	disorder,	and	polysubstance	abuse.		The	father,	by	all	accounts,	would	

be	 able	 to	 safely	 and	 appropriately	 parent	 the	 children	 if	 he	 could,	 or	 was	

willing	 to,	 protect	 them	 from	 the	 mother	 and	 from	 the	 “toxic”	 events	 that	

occur	 when	 the	 parents	 are	 together.	 	 As	 the	 trial	 court	 found,	 however,	 the	

father	“is	just	too	enmeshed”	with	the	mother	to	be	able	to	separate	from	her.		

The	court	found,		

    [S]hould	these	children	reside	with	these	parents	.	.	.	there	will	be	
    instances	of	domestic	violence	and	volatility	and	erratic	behavior	
    caused	 by	 [the	 mother’s]	 mental	 health	 and	 substance	 abuse	
    problems	 and	 that	 [the	 father]	 will	 once	 again	 partake	 of	
    substances	 with	 [the	 mother]	 when	 he	 knows	 that	 such	 use	
    combined	 with	 her	 mental	 health	 issues	 will	 create	 yet	 again	
    another	volatile	situation	which	will	negatively	impact	the	children.			
    	
(Emphasis	in	original.)	

      [¶3]		Contrary	to	the	parents’	contentions,	there	is	sufficient	evidence	in	

the	 record	 to	 support	 the	 court’s	 findings,	 by	 clear	 and	 convincing	 evidence,	

that	 both	 parents	 are	 “unwilling	 or	 unable	 to	 protect	 the	 child[ren]	 from	

jeopardy	and	these	circumstances	are	unlikely	to	change	within	a	time	which	

is	reasonably	calculated	to	meet	the	child[ren]’s	needs”	and	that	they	“ha[ve]	

been	unwilling	or	unable	to	take	responsibility	for	the	child[ren]	within	a	time	

which	 is	 reasonably	 calculated	 to	 meet	 the	 child[ren]’s	 needs.”		
                                                                                          3	

22	M.R.S.	§	4055(1)(B)(2)(b)(i),	 (ii)	 (2016);	 see	In	re	 M.S.,	 2014 ME 54,	 ¶	 13,	

90 A.3d 443.		

       [¶4]	 	 There	 is	 also	 sufficient	 evidence	 in	 the	 record	 to	 support	 the	

court’s	 finding,	 by	 clear	 and	 convincing	 evidence,	 that	 termination	 is	 in	 the	

best	 interest	 of	 the	 children.	 	 See	 22	 M.R.S.	 §	4055(1)(B)(2)(a)	 (2016);	 In	 re	

M.S.,	 2014 ME 54,	 ¶	 15,	 90 A.3d 443.	 	 The	 evidence	 at	 trial	 showed	 that	 the	

oldest	 child,	 now	 six	 years	 old,	 presents	 the	 “classic”	 symptoms	 of	 a	 child	

exposed	to	domestic	violence—attachment	difficulties,	anxiety,	difficulty	with	

social	skills	and	with	educational	programs,	and	resistance	to	treatment—and	

that	the	middle	child,	now	three-and-a-half	years	old,	is	likely	to	be	diagnosed	

with	 post-traumatic	 stress	 disorder	 and	 reactive	 attachment	 disorder.	 	 As	 a	

result	 of	 his	 exposure	 to	 violence	 and	 chaos,	 the	 eldest	 child	 requires	

placement	in	“therapeutic”	level	foster	care.		Although	the	youngest	child,	who	

was	 removed	 from	 the	 parents	 when	 she	 was	 less	 than	 two	 weeks	 old,	 does	

not	 demonstrate	 these	 symptoms,	 she	 is	 not	 bonded	 with	 the	 parents	 and	

would	 be	 placed	 at	 risk	 if	 returned	 to	 the	 parents’	 care.	 	 The	 court	 did	 not	

abuse	its	discretion	in	determining	that	termination	is	in	the	best	interest	of	

the	children.		See	In	re	Thomas	H.,	2005 ME 123,	¶	16,	889 A.2d 297.	
4	

         The	entry	is:	

                            Judgment	affirmed.	
	
	      	     	      	    	     	
	
Wendy	D.	Hatch,	Esq.,	Waterville,	for	appellant	mother	
	
Randy	G.	Day,	Esq.,	Garland,	for	appellant	father	
	
Janet	T.	Mills,	Attorney	General,	and	Courtney	Goodwin,	Asst.	Atty.	Gen.,	Office	
of	 the	 Attorney	 General,	 Augusta,	 for	 appellee	 Department	 of	 Health	 and	
Human	Services	
	
	
	
Dover-Foxcroft	District	Court	docket	number	PC-2015-9	
FOR	CLERK	REFERENCE	ONLY